COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00065-CV


NANCY ALLOR                                                    APPELLANT

                                        V.

SNEAKY PETE'S, SNEAKY PETE'S                                   APPELLEES
ENTERPRISES, SNEAKY PETE'S
RESTAURANT & CLUB, INC., AND
BARBARA ADAMS


                                    ------------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant's Motion To Dismiss Appeal.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                               PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: March 24, 2011




                                      2